                                                                   '""' ii t Ii'- 1,.,,.,
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.385
                                                                   !..-, ~-- Page
                                                                             ' ,,;,c,- < ofill 8
                                                                                 ~   ~; t~T'll   z~, .~-,- t!,1r.tl
 1                                                                            ~__ -JIJ-~ 2 3 1D1~· I
 2                                                                           CLERK US DIS1RIC-r COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA             I
                                                                          BY        • /,)V         DEPUTY
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    KAHILAH. HEDAYATZADEH,                                 Case No.: 19-cv-842-BEN (BLM)
12                                          Plaintiff,
                                                             ORDER DENYING PLAINTIFF'S
13    V.                                                     MOTION FOR CLASS
                                                             CERTIFICATION
14     CITY OF DEL MAR,
15                                        Defendant.
                                                             [ECFNo.19]
16
17
               PlaintiffKahlia H. Hedayatzadeh alleges Defendant City of Del Mar, California,
18
      violated her Fourth Amendment rights by applying chalk marks on the tire of her vehicle
19
      for the purpose of enforcing parking space time limits. Plaintiff seeks to certify a class of
20
      at least 5,500 people who have had their tires chalked and a subclass of at least 4,000
21
      people who have allegedly paid parking tickets. 1 The motion is denied.
22
23
24    1
          It bears noting that this Court has yet to decide whether Plaintiff has stated a claim upon
25    which relief can be granted. No motion has been filed challenging the cognizability of
      Plaintiffs claim, whether under Rule 12(b), Rule 12(c), or Rule 56 of the Federal Rules
26
      of Civil Procedure. It may be that one who parks in a public parking space impliedly
27    consents to chalk marks. Or it may be that by paying a parking ticket and conceding the
      infraction, the bar applies from Heck v. Humphrey, 512 U.S. 477,487 (1994) (when
28
      plaintiff seeks damages under § 1983, court considers whether a judgment in favor of

                                                         I
                                                                                        19-cv-842-BEN (BLM)
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.386 Page 2 of 8


 1    I.    FACTUAL BACKGROUND 2
2           Plaintiff alleges that between May 3, 2017, and May 3, 2019, she received "at least
 3    one or two parking tickets" for exceeding the time limit on parking spots imposed in the
 4    City of Del Mar. P.'s Deel., ECF. No. 19-4, at ,i 2-3. Plaintiff alleges Defendant
 5    regularly and systematically uses a process of "chalking," which consists of applying a
 6    small chalk mark to a car tire, to determine whether a car has over-stayed the parking
 7    spot time limit. Plaintiff alleges Defendant chalks vehicles without consent, in violation
 8    of the Fourth Amendment's prohibition on unreasonable searches and sezuires.
 9    Defendant admits it uses chalking to enforce parking regulations, Opp'n., ECF No. 20, at
10    2.
11          While Plaintiff alleges she received "at least one or two" parking tickets, she has
12    "not yet been able to locate any copies of these tickets." P.'s Deel., ECF No. 19-4, ,i 3.
13    To this end, substantial discovery has already occurred. Specifically, Defendant has
14    located and produced records for thousands of individuals cited during the applicable
15    time frame. Despite this substantial discovery, there is no record Defendant's officers
16    ever issued a ticket to Plaintiff, and no record Plaintiff ever paid a parking ticket to
17    Defendant.
18    II.   Legal Standard
19          Federal Rule of Civil Procedure 23 governs federal class action lawsuits. A
20    plaintiff seeking to certify a class must first meet all of the requirements under Rule 23(a)
21
22
23    plaintiff would necessarily imply the invalidity of his conviction; if it would, the
      complaint must be dismissed); contra Verdun v. City ofSan Diego, Case No. 19cv839-
24    AJB. For purposes of addressing the motion to certify a class, the Court assumes without
25    deciding that Plaintiff has stated a claim for relief.
26    2
       The Court here is not making any findings of fact, but rather summarizing the relevant
27    allegations of the Complaint for purposes of evaluating Plaintiffs Motion for Class
      Certification.
28

                                                     2
                                                                                    19-cv-842-BEN (BLM)
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.387 Page 3 of 8


 1   and must also satisfy at least one of the prongs of Rule 23(b). Under Rule 23(a),
2    members of a class may sue as representative parties on behalf of all members only if: ·
3           (1) the class is so numerous that joinder of all members is impracticable;
4           (2) there are questions of law or fact common to the class;
5           (3) the claims or defenses of the representative parties are typical of the
 6          claims or defenses of the class; and
 7          (4) the representative parties will fairly and adequately protect the interests
 8          of the class.
9    Fed. R. Civ. P. 23(a). This determination is not made lightly, but is instead based on a
10   "rigorous analysis that the prerequisites of Rule 23(a) have been satisfied." Wal-Mart
11   Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). "[S]ometimes it may be necessary for
12   the court to probe behind the pleadings before coming to a rest on the certification
13   question." Id. (quoting Gen. Tel. Co. ofSw. v. Falcon, 457 U.S. 147, 160 (1982)).
14   "Frequently that 'rigorous analysis' will entail some overlap with the merits of the
15   plaintiffs underlying claim. That cannot be helped." Id. at 351.
16          If a plaintiff meets the Rule 23(a) requirements, a plaintiff must then present
17    evidentiary proof that one of the prongs of Rule 23(b) has been satisfied. Comcast Corp.
18    v. Behrend, 569 U.S. 27, 33 (2013). Under Rule 23(b)(2), a court may certify a class
19    where "the party opposing the class has acted or refused to act on grounds that apply
20    generally to the class, so that final injunctive relief ... is appropriate respecting the class
21    as a whole." Fed. R. Civ. P. 23(b)(2). A class may be certified under Rule 23(b)(3) if the
22    court finds that "questions of law or fact common to class members predominate over any
23    questions affecting only individual members, and that a class action is superior to other
24    available methods for fairly and efficiently adjudicating the controversy." The party
25    seeking certification under Rule 23(b)(3) must also provide a "workable" class definition
26    by showing that members of the class are identifiable. Connelly v. Hilton Grand
27    Vacations Co., LLC, 294 F.R.D. 574, 576 (S.D. Cal. 2013) (citation omitted).
28    ///

                                                      3
                                                                                     19-cv-842-BEN (BLM)
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.388 Page 4 of 8


 1    III.   Discussion
 2           Plaintiff seeks to certify a class and a subclass under Rule 23(b)(2) and 23(b)(3),
 3    respectively. The class would be composed of drivers and car owners who had or will
 4    have chalk applied to their car tires. The subclass would be composed of those in the
 5    class who paid a parking ticket as a result of chalking. As noted above, for purposes of
 6    the certification motion, the Court is assuming without deciding that Plaintiff has stated a
 7    cognizable claim for relief.
 8           A. Standing
 9           As a preliminary matter, Defendant challenges Plaintiffs standing to bring this
10    claim. Standing requires a plaintiff to have suffered a "concrete and particularized"
11    injury in fact, which is "actual or imminent, not conjectural or hypothetical." Lujan v.
12 Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). To have standing, the alleged injury
13    must also be "fairly traceable" to the defendant's conduct, and must be likely to be
14    "redressed by a favorable decision." Id.; see also Bates v. United Parcel Service, Inc.,
15    511 F .3d 97 4, 983 (9th Cir. 2007).
16           "In a class action, standing is satisfied if at least one named plaintiff meets the
17    requirements." Bates, 511 F.3d at 986 (citing Armstrong v. Davis, 275 F.3d 849,860 (9th
18    Cir. 2001 )). At least one plaintiff must both meet the constitutional standing
19    requirements and show that "he has standing for each type of relief sought." Summers v.
20    Earth Island Inst., 555 U.S. 488, 493 (2009). "The plaintiff class bears the burden of
21    showing that the Article III standing requirements are met." Id.; see also Krottner v.
22    Starbucks Corp., 628 F.3d 1139, 1141 (9th Cir. 2010). While that burden increases at
23    each stage throughout litigation, "at the pleading stage, general factual allegations of the
24    injury resulting from the defendant's conduct may suffice." Lujan, 504 U.S. at 561; see
25    also In re First Am. Corp. ERISA Litig., 258 F.R.D. 610, 617 (C.D. Cal. 2009) (finding
26    allegations contained in the complaint sufficient to establish standing when ruling on a
27    motion to certify the class).
28

                                                     4
                                                                                    l 9-cv-842-BEN (BLM)
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.389 Page 5 of 8


 1          Here, Defendant contends Plaintiff cannot show a concrete and particularized
2    injury because she does not have evidence of tickets she was issued and Defendant is
 3   unable to locate any record indicating she was issued a citation. Opp'n., ECF No. 20, at
4     11. Plaintiff states while she has "not yet been able to locate any copies of these tickets,"
 5 she specifically recalls "that the tickets reflected on their face that they were issued by
6    parking officers working for the City," and recalls seeing chalk marks on her tire. P.'s
 7 Deel., ECF. No. 19-4, ,r 3. Plaintiff also alleges she has "observed Del Mar officers
 8 marking vehicle tires with chalk, including the tires of vehicles [she] was driving when
 9    [she] received the tickets." Id.
10          At this stage, Plaintiffs Article III standing is tenuous. The Court recognizes its
11    ongoing obligation to assess standing. See Lujan, 504 U.S. at 561. This is "not merely a
12    pleading requirement[] but rather an indispensable part of the plaintiffs case ... [and] each
13    element must be supported ... with the manner and degree of evidence required at the
14    successfive stages of the litigation." Id. (citations omitted). However, the present motion
15    is before the court based on the pleadings alone and not on a motion to dismiss or motion
16    for summary judgment. Accordingly, the Court assumes without deciding Plaintiff has
17    standing to assert her claim.
18          B. Rule 23(a) Requirements
19          Plaintiff must show that her proposed class satisfies the numerosity, commonality,
20    typicality, and adequacy of representation. See Fed. R. Civ. P. 23(a).
21                   1. Numerosity
22          Rule 23 (a) requires "the class be so numerous that j oinder of all members is
23    impractical." Plaintiff alleges that numerosity is met because Defendant has produced
24    documentation indicating that at least 5,500 parking tickets have been issued and at least
25    4,000 of those issued have been paid. Mot. for Class Cert., ECF. No. 19-1, at 13.
26    Defendant disputes the overall size of the potential class, but does not dispute thatjoinder
27    of these plaintiffs would be impractical and that numerosity is satisfied. Opp'n., ECF No.
28    20, at 2, n. 2. The Court agrees.

                                                    5
                                                                                  19-cv-842-BEN (BLM)
       Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.390 Page 6 of 8


  1                      2. Commonality
  2              Rule 23(a) further requires "questions of law or fact common to the class."
  3 Plaintiff alleges there is a common question of law with respect to whether chalking and
  4     ticketing constitutes a violation of class members' Fourth Amendment rights. "The
  5     existence of shared legal issues with divergent factual predicates is sufficient, as is a
  6     common core of salient facts coupled with disparate legal remedies within the class."
  7 Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). Defendant does not
  8 dispute Plaintiffs allegations would show commonality with the purported class. The
  9     Court agrees.
· 10                     3. Typicality
 11              Rule 23(a) requires "the claims or defenses of the representative parties are typical
 12     of the claims or defenses of the class." Plaintiff alleges that in this case, "[t]he claims of
 13     Plaintiff and the class are substantially identical" and "[t]he determination of liability will
 14 tum on the same legal question, and on the same simple and generalized proofs for each
 15     member." Mot. for Class Cert., ECF. No. 19-1, at 16 (emphasis added). Plaintiff points
 16     out that injuries may be typical "even if the amount of the injury is different from other
 17     class members, or if other class members suffered their injury at a different time." Id.
 18     (citing In re Live Concert Antitrust Litigation, 247 F.R.D. 98, 117 (S.D. Cal. 2007)).
 19     While this latter point may be correct, Plaintiff overlooks a significant issue in her own
 20     claim.
 21              Plaintiff alleges she received parking tickets and that the citations were issued
 22     through chalking. She alleges she observed Defendant's officers marking vehicles with
 23     chalk, and that the tires on her car were chalked when she received tickets. Plaintiff even
 24     alleges she paid these parking tickets. However, Plaintiff also concedes that during the
 25     ten months between filing her complaint and filing the instant motion, she has "not yet
 26     been able to locate any copies of these tickets." P.'s Deel., ECF. No. 19-4, at ,r 2.
 27              The evidence, however, requires pause. Defendant has located and produced
 28     records for thousands of individuals cited during the applicable time frame. Opp'n., ECF

                                                        6

                                                                                      19-cv-842-BEN (BLM)
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.391 Page 7 of 8


 1 No. 20, at 5. These tickets were issued within the areas of the City of Del Mar where
 2   Defendant admittedly used the chalking procedure. Id. None of these records indicate a
 3   citation issued to Plaintiff. Id. None of these records indicate a payment made by
 4   Plaintiff to the City of Del Mar. Id. In other words, when the Court "probe[s] behind the
 5   pleadings" it cannot find any record support for Plaintiffs allegation that she actually
 6   received - or paid - a parking ticket. Thus the legal question of standing will be an
 7   important issue in Plaintiffs claim.
 8           While the Court is mindful that typicality is a "permissive" standard, class
 9   certification may not be appropriate "where a putative class representative is subject to
10   unique defenses which threaten to become the focus of the litigation." Hanan, 976 F.2d
11   at 508 (quoting Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner, & Smith,
12   Inc., 903 F.2d 176, 180 (2d. Cir. 1990), cert. denied, 498 U.S. 1025 (1991)) (internal
13   quotations omitted). Given the substantial discovery that has already occurred in this
14   case and the continuing questions about Plaintiffs standing, the Court finds that this issue
15   - unique to the purported class representative - "threatens to become the focus of the
16    litigation." Id.
17           Accordingly, Plaintiff fails to satisfy the typicality requirement of Rule 23(a).
18                   4. Adequacy of Representation
19           Rule 23(a) finally requires the class representative "fairly and adequately protect
20   the interests of the class." This is a two-part test. First, Plaintiff must demonstrate that
21    she is a part of the class and that there is no conflict of interest between her and the class
22   members. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625-626 (1997). The Ninth
23    Circuit has restated this requirement to demand the Plaintiff be free from conflicts of
24    interest with the unnamed class members such that she is able to prosecute the action
25    vigorously on behalf of the class. Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir.
26    2003). The Court must also determine whether Plaintiffs counsel will adequately protect
27    the interests of the class. Dukes v. Wal-Mart, Inc., 474 F.3d 1214, 1233 (9th Cir. 2007).
28

                                                     7
                                                                                    l 9-cv-842-BEN (BLM)
     Case 3:19-cv-00842-BEN-BLM Document 23 Filed 07/23/20 PageID.392 Page 8 of 8


 1          Defendant asserts that there are serious questions as to whether Plaintiff is actually
2     part of the class she seeks to represent. Courts within the Ninth Circuit have denied class
3     certification on adequacy grounds where arbitration clause defenses available against the
4     unnamed class members were not available against the named plaintiff. See Berman v.
5 Freedom Financial Network, LLC, 400 F.Supp.3d. 964,986 (N.D. Cal. 2019) (declining
6     to certify a class because named plaintiff was not subject to an arbitration clause to which
7     unnamed members were subject). However, the Court is of the view that this argument
 8    lies more appropriately in the typicality requirement of Rule 23(a), which was addressed
9     above.
10          Defendant also argues that Plaintiffs counsel do not have adequate experience to
11    represent the purported class. The Court finds this is a garden variety class action claim
12    and that Plaintiffs counsel are adequately equipped. Accordingly, the Court concludes
13    that the adequacy requirement of Rule 23(a) is met.
14    IV.      Conclusion
15             The Court finds that Plaintiff has not satisfied the typicality element required under
16    Rule 23(a). Accordingly, it does not reach the question of whether.Plaintiffs allegations
17    satisfy one or more prongs of Rule 23(b). Assuming, without deciding, that Plaintiff has
18    stated a claim upon which relief can be granted at this stage of the proceedings, the
19    Motion for Class Certification is denied.
20             IT IS SO ORDERED.
21    Dated: JulyJ,,O, 2020
22
23
24
25
26
27
28

                                                      8
                                                                                    l 9-cv-842-BEN (BLM)
